Title: To George Washington from Rochambeau, 2 June 1785
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George



Paris June the 2th 1785.

I come, my Dear Général, of taking leave from Doctor franklin. I could not See without being moved to pity that respectable man at eighty years old, with a very sharp and weighty cause of sickness, having the courage to undertake So a long voyage to go and die in the bosom of his native country. it will be impossible to him, at his coming-back in america, to go and visit you, but I told him that you would certainly come and see him, and that I had always hear’d you speaking of him in the best terms and having a great consideration for his respectable character. he will have a great joy to see you again; and I Should be very happy if I could enjoy of the Same pleasure.
it has been presented yesterday to the King, my Dear Général,

two pictures to put in his closet which have been done by an Excellent painter, one representing the siege of york and th’other the defile of the British army between the american and french armies.
Mr le Marshal de segur promis’ed me Copies of them which I will place in my closet on the right and left Sides of your picture—besides that they are Excellent paintings, they have been drawn, both by the truth and by an excellent design done by the young Berthier whom was deputed quarter-master general at the said siege.
The peace between the Emperor and the holland is not yet settled and suffers obstacles and delays but it appears certain that it will have no war in Europe for this subject. it remains to be known what shall happen if the King of Prussia or the Elector of Bavaria, comes to die—the young Pitt maintains himself in a great majority by his wisdom, his moderation, virtue and talents. Don’t you find that the Count de Chatham was the greatest Minister that the England have had to make conquests, and that the son Should have been much more wiser than him to Conserve them? adieu, my Dear Général, I am ready to depart for going to Calais where I shall remain four months in my command. I Shall be very glade if I receive good news of your health. my respects to Mad[am]e Washington and be well Convinced of my inviolable and respectful attachment with which I have the honour to be My Dear General Your most obedient and very humble servent;

le cte de Rochambeau

